MCDONALD, J.,
dissenting in part. The majority finds harmful error in the trial court’s refusal to admit the testimony of Crystal Greene, a friend of the defendant, Daryl Valentine, concerning the contents of conversations she claims to have had with Christopher Roach. Roach was the witness who identified the defendant as *420the person who, on September 21,1991, fatally shot his two friends, Andrew Paisley and Hury Poole. In the aftermath, as Roach pursued the defendant and reached into the car in which the defendant was leaving, Roach himself was shot twice in the right forearm.
The jury heard evidence, some of which was tape-recorded, that after the shootings Roach repeatedly had told the police that he could not identify the killer. Only later when he was in police custody for a subsequent altercation with one of the defendant’s associates, Tyrone Adams, and facing serious charges, did he identify the defendant. He directly admitted to the jury that he had lied to police and that he had done so “through [his] teeth.”
The majority orders a new trial on the ground that the trial court improperly excluded the testimony of Greene. Greene was a friend of the defendant and an in-law of Roach. She would have testified that, on two specific occasions in March, 1994, Roach told her that he had not seen what happened and, on the second occasion, also stated: “Somebody has to pay the price. Somebody has to go.” On cross-examination, Roach denied making these statements on those occasions. He denied having any conversations with Greene on those occasions about the defendant’s involvement in the murders.
Greene did testify before the jury that she had a conversation with Roach on those two occasions regarding the defendant’s involvement, but she was not permitted to repeat Roach’s words. I agree with the majority that her testimony should have been admitted. I part company, however, with the majority as to the effect at trial of the ruling excluding this testimony in this long trial. The majority here declines to find harmless error and orders a new trial.
*421In practical terms, the contents of the conversations had been put before the jury during the cross-examination of Roach. Initially, Roach denied having any conversation at his two meetings with Greene concerning the defendant’s involvement in the murders. Defense counsel then asked Roach if he had had the two conversations with Greene and incorporated the very contents of the alleged conversations into the questions, the exclusion of which he claims resulted in harmful error. Roach again denied having those conversations. When Greene later testified that she did have conversations on those two occasions with Roach about the defendant’s involvement in the murders, very little was left to the jury to conclude as to their contents. Although it was improper not to allow Greene to testify as to the contents of the conversations, in these circumstances, I cannot detect the harmful error found by the majority.
Other factors should also be considered as to whether the trial court’s ruling was harmful. Roach did admit on the stand that he lied to the police investigators repeatedly about seeing the man who killed his two friends and wounded him. The evidence showed that Paisley and Poole were on either side of Roach when each was shot in the chest. The defendant then shot Roach twice in the forearm, at close range, while they were face to face across the front seat of the automobile in which the defendant fled. Roach was reaching into the driver’s side when the defendant pushed the driver aside and shot Roach from the front passenger seat. There was evidence that Paisley, Poole and Roach were all shot by the same gun, that Roach put up his forearm to protect himself when he was shot and that the killer was a few feet from all the victims when he shot them. In view of the likelihood that Roach did see who shot him and his friends, his repeated and direct admissions of lying to the police and the practical effect of Greene’s testimony, I see no reason to order a new trial.
*422The doctrine of harmless error is a very elastic one. It has been adopted by courts to avoid ordering new trials because of judicial errors that would not have a substantial impact on the truth finding process and result in an injustice. See State v. Negron, 221 Conn. 315, 328-29 n.12, 603 A.2d 1138 (1992); State v. Jones, 205 Conn. 723, 732, 535 A.2d 808 (1988). I do not believe the excluded testimony would seriously undermine Roach’s testimony, as the majority concludes.
The practical effect of this ruling in the trial before the jury was not substantial and I would not order a new trial.
Although I concur with the remaining parts, I respectfully dissent from part I of the majority opinion.